                                            Case 5:20-cv-07532-BLF Document 9 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ROBERT E. EBERTOWSKI,                         Case No. 20-07532 BLF (PR)
                                  11
                                                       Plaintiff,                        ORDER GRANTING REQUEST
                                  12                                                     FOR VOLUNTARY DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14       RON BLOOM, Warden,
                                  15                  Defendant.
                                  16                                                     (Docket Nos. 4, 8)

                                  17

                                  18          On October 27, 2020, Plaintiff, proceeding pro se, filed a civil rights action
                                  19   pursuant to 42 U.S.C. § 1983.1 Dkt. No. 1. On February 5, 2021, Plaintiff filed a “request
                                  20   for dismissal” which the Court construes as a notice of voluntary dismissal. Dkt. No. 8.
                                  21          A plaintiff has the absolute right to dismiss his or her action by filing a notice of
                                  22   dismissal “at any time before service by the adverse party of an answer or of a motion for
                                  23   summary judgment.” Fed. R. Civ. P. 41(a)(1)(i). Said dismissal may be with or without
                                  24   prejudice, but unless plaintiff's notice of dismissal states otherwise, it is deemed to be
                                  25   “without prejudice.” See Fed. R. Civ. P. 41(a)(1); Humphreys v. United States, 272 F.2d
                                  26

                                  27   1
                                        The matter was reassigned to this Court on November 27, 2020, after Plaintiff did not file
                                  28   consent to magistrate jurisdiction in the time provided. Dkt. Nos. 3, 6, 7.
                                            Case 5:20-cv-07532-BLF Document 9 Filed 02/11/21 Page 2 of 2




                                   1   411, 412 (9th Cir. 1959).
                                   2            Based on the foregoing, Plaintiff’s request for voluntary dismissal is GRANTED.
                                   3   Id. This action is DISMISSED without prejudice. The Clerk shall terminate all pending
                                   4   motions and close the file.
                                   5            IT IS SO ORDERED.
                                   6   Dated: __February 11, 2021__                       ________________________
                                                                                          BETH LABSON FREEMAN
                                   7
                                                                                          United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Request for Vol. Dism.
                                       P:\PRO-SE\BLF\CR.20\07532Ebertowski_vol.dism

                                  26

                                  27

                                  28                                                  2
